239 S.W.3d 630 (2007)
Judy MORELAND, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 67382.
Missouri Court of Appeals, Western District.
December 4, 2007.
Judy Moreland, appellant pro se.
Ninion S. Riley, Jefferson City, MO, for respondent.
Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Judy Moreland appeals from decision of the Labor and Industrial Relations Commission dismissing her appeal from her disqualification for unemployment benefits. Moreland failed to appear at a telephone hearing before appeals tribunal and the appeal of her disqualification for benefits was, accordingly, dismissed. In that Moreland failed to provide the Commission with good cause for her failure to appear, this court determines that the Commission's decision was supported by sufficient and competent evidence in the record. Judgment affirmed. Rule 84.16(b).